DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 22-28, 54, and 55 in the reply filed on August 9, 2021 is acknowledged.  The applicant further elects the species of:
 1. Modification layer comprises an organic compound;
2. The first layer comprises a polysaccharide; and 
3.  The saccharide is not sterol substituted.
Claims 1-21,  29-32, 33-53, 56, and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.
Claim 55 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 24, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pat. 3,976,819) in view of Nygren et al. (US Pat. 4,673,584).
Considering Claim 22:  Mori et al. teaches a method for preparing a substrate comprising coating a glass substrate with a composition comprising pullulan/a polysaccharide to form a first layer (1:59-69); followed overcoating the first layer with a resin layer (1:59-69), where the resin layer is preferably a polyurethane resin (2:17-26; Example 3).
	Mori et al. does not teach preparing a modified substrate prior to the coating steps.  However, Nygren et al. teaches applying an epoxysilane/an organic compound capable of binding free hydroxyl groups to a glass surface to be coated with a polysaccharide (2:30-3:30).  Mori et al. and Nygren et al. are analogous art as they are concerned with a similar technical difficulty, namely coating glass surfaces with a polysaccharide.  It would have been obvious to a person having ordinary skill in the art to have modified the surface of Mori et al. as in Nygren et al., and the motivation to do so would have been, as Nygren et al. suggests, to covalently bond the polysaccharide to the surface, increasing the adhesion.
Considering Claim 24:  Mori et al. teaches the substrate as being a glass bottle with the coating as being on the exterior of the bottle (Abstract).
Considering Claim 54:  Mori et al. teaches the pullulan as being unsubstituted/0% sterol (Examples 1-3).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pat. 3,976,819) in view of Nygren et al. (US Pat. 4,673,584).
Considering Claim 23:  Mori et al. teaches a method for preparing a substrate comprising coating a glass substrate with a composition comprising pullulan/a polysaccharide to form a first layer (1:59-69); followed overcoating the first layer with a resin layer (1:59-69), where the resin layer is preferably a polyurethane resin (2:17-26).  
	Mori et al. does not teach preparing a modified substrate prior to the coating steps.  However, Nygren et al. teaches applying an epoxysilane/an organic compound capable of binding free hydroxyl groups to a glass surface to be coated with a polysaccharide (2:30-3:30).  Mori et al. and Nygren et al. are analogous art as they are concerned with a similar technical difficulty, namely coating glass surfaces with a polysaccharide.  It would have been obvious to a person having ordinary skill in the art to have modified the surface of Mori et al. as in Nygren et al., and the 
	Mori et al. doesn’t teach that the coating improves thermal insulation or thermal resistance to the substrate.  However, Mori et al. teaches the same multilayer coating applied to the same surface, namely glass.  Therefore, it would inherently provide improved thermal insulation or thermal resistance to the substrate.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pat. 3,976,819) in view of Nygren et al. (US Pat. 4,673,584).
Considering Claim 25:  Mori et al. teaches a method for preparing a substrate comprising coating a glass substrate with a composition comprising pullulan/a polysaccharide to form a first layer (1:59-69); followed overcoating the first layer with a resin layer (1:59-69), where the resin layer is preferably a polyurethane resin (2:17-26).  
	Mori et al. does not teach preparing a modified substrate prior to the coating steps.  However, Nygren et al. teaches applying an epoxysilane/an organic compound capable of binding free hydroxyl groups to a glass surface to be coated with a polysaccharide (2:30-3:30).  Mori et al. and Nygren et al. are analogous art as they are concerned with a similar technical difficulty, namely coating glass surfaces with a polysaccharide.  It would have been obvious to a person having ordinary skill in the art to have modified the surface of Mori et al. as in Nygren et al., and the motivation to do so would have been, as Nygren et al. suggests, to covalently bond the polysaccharide to the surface, increasing the adhesion.
	Mori et al. doesn’t teach that the coating improves thermal insulation or thermal resistance to the substrate.  However, Mori et al. teaches the same multilayer coating applied to the same surface, namely glass.  Therefore, it would inherently provide improved thermal insulation or thermal resistance to the substrate.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches 
Considering Claim 26:  Mori et al. teaches the substrate as being a glass bottle with the coating as being on the exterior of the bottle (Abstract).

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a substrate coated with the claimed multilayer composition.  The closest prior art is Mori et al. (US Pat. 3,976,819) in view of Nygren et al. (US Pat. 4,673,584), discussed above.  Mori et al. teaches outer layer as being a polyurethane, but does not suggest a branched polyurethane modified with benzothiazole with a substitution degree of 3%.  The piror art of record does not teach or suggest the highly specific polyurethane recited in the instant claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767